United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      ___________

      No. 04-2753
      ___________

Jane and John Doe, One,                  *
                                         *
              Plaintiff,                 *
                                         *
Jane Doe, One, as next friend of for     *
minors, by next friend Mary Doe-One, *
by next friend Ann Doe-One,              *
                                         *
              Appellee,                  *
                                         *
Jane and John Doe, Two; Jane Doe,        *
Two, as next friend of, a minor, by next *
friend Mary Doe-Two; Jane and John       *
Doe, Three; Jane Doe, Three, as next     *
friend of a minor, by next friend        *
Mary Doe-Three; Jane Doe, Four;          *
Jane Doe, Four, as next friend of, a     *
minor, by next friend Mary Doe-Four; *
Jane Doe, Five; Jane Doe, Five, as next *
friend of, a minor, by next friend Mary *
Doe-Five; Jane Doe, Six; Jane Doe,       *
Seven; John Doe, One; Jane Doe, et al, *
                                         *
              Plaintiffs,                *
                                         *
       v.                                *
                                         *
Wentzville R-IV School District;         *
Richard Beauchamp, Individually and as *
Principal of East Elementary School;     *
Karen Best, Individually, and as         *
Assistant Principal of East Elementary  *
School; Becky L. Williams,              *
                                        *
             Defendants,                *
                                        *
Michael D. Williams, Individually, and *
as a teacher at East Elementary School, *
                                        *
             Appellant,                 *
                                        *
       ___________
                                               Appeals from the United States
      No. 04-2757                              District Court for the
      ___________                              Eastern District of Missouri.

Jane and John Doe, One,                   *
                                          *
             Plaintiff,                   *
                                          *
Jane Doe, One, as next friend of for      *
minors, by next friend Mary Doe-One, *
by next friend Ann Doe-One,               *
                                          *
             Appellee,                    *
                                          *
Jane and John Doe, Two; Jane Doe,         *
Two, as next friend of, a minor, by next *
friend Mary Doe-Two; Jane and John        *
Doe, Three; Jane Doe, Three, as next      *
friend of a minor, by next friend Mary *
Doe-Three; Jane Doe, Four; Jane Doe, *
Four, as next friend of, a minor, by next *
friend Mary Doe-Four; Jane Doe, Five; *
Jane Doe, Five, as next friend of, a      *
minor, by next friend Mary Doe-Five; *
Jane Doe, Six; Jane Doe, Seven; John      *
Doe, One; Jane Doe, et al,                *

                                         -2-
                                        *
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
Wentzville R-IV School District;        *
Richard Beauchamp, Individually and as *
Principal of East Elementary School;    *
Karen Best, Individually, and as        *
Assistant Principal of East Elementary *
School,                                 *
                                        *
             Defendants,                *
                                        *
Becky L. Williams,                      *
                                        *
             Appellant,                 *
                                        *
Michael D. Williams, Individually, and *
as a teacher at East Elementary School, * [UNPUBLISHED]
                                        *
             Defendant.                 *
                                  ___________

                        Submitted: May 27, 2005
                           Filed: June 7, 2005
                            ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.




                                  -3-
      In these consolidated appeals, Michael Williams (Michael) and his wife Becky
Williams (Becky), appeal the district court’s1 entry of judgment against them for
punitive damages in a civil action for battery and negligent supervision brought by
Jane Doe on behalf of her minor daughters Mary Doe-One (Mary) and Ann Doe-One
(Ann).

       In April 2002, the Does brought the instant suit alleging that from August 1993
to March 2001, Michael repeatedly committed acts of sexual molestation on Mary
and Ann, and that in November 2001, Michael pleaded guilty to and was convicted
of multiple counts of statutory rape and statutory sodomy of both Mary and Ann. The
Does reached a settlement agreement with all of the defendants but the Williamses,
and thereafter proceeded only on their claims for punitive damages against the
Williamses. Becky appeared for trial pro se, and the Does and Becky waived trial by
jury, agreed to have the district court determine any award of punitive damages, and
stipulated to the admission of certain evidence, including some of the documents in
the criminal case against the Williamses, and psychological evaluations diagnosing
Mary and Ann with post-traumatic stress disorder. Michael, incarcerated with the
Missouri Department of Corrections, did not appear for trial.

       The district court found that Mary and Ann had established their claim of
battery against Michael and their claim of negligent supervision against Becky. The
court imposed punitive damages of $1 million against Michael, because he had
repeatedly--over an 8-year period--committed acts of molestation on Mary and Ann,
and because he did so from a position of authority as their elementary school music
teacher. The court imposed punitive damages of $325,000 against Becky, because
she had not merely facilitated the molestation, but encouraged it.



      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.

                                         -4-
      On appeal, the Williamses argue that the amount of punitive damages was
excessive; that under federal criminal law related to restitution for victims, their
economic circumstances should have been taken into account in determining the
amount of punitive damages; and that Michael should have been allowed to be
present at the trial and should have been provided appointed counsel. They also
challenge the legitimacy of the psychological evaluations.

      Having carefully reviewed the record, we conclude that the punitive damages
award was not excessive given that Michael repeatedly sexually molested Mary and
Ann over an 8-year period, and that Becky witnessed and facilitated the molestation.
See Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 435 (2001)
(de novo standard of review); BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574-85
(1996) (in reviewing punitive damages award for excessiveness, due process and
reasonableness requirements compel consideration of degree of reprehensibility of
defendant’s conduct, difference between award and civil or criminal penalties
authorized or imposed in comparable cases, and disparity between harm and punitive
award); Weaver v. African Methodist Episcopal Church, Inc., 54 S.W.3d 575, 589
(Mo. Ct. App. 2001) (noting that degree of reprehensibility of defendant’s conduct
is most important indicium of reasonableness of punitive damages award, and
upholding punitive damages award of $4 million where defendant’s grabbing of
victim’s breasts “was merely the culmination of a long history of far worse verbal and
physical sexual harassment”).

      Finally, we conclude that the district court did not abuse its discretion in
denying Michael’s request for appointed counsel, see Stevens v. Redwing, 146 F.3d
538, 546 (8th Cir. 1998) (standard of review); Davis v. Scott, 94 F.3d 444, 447 (8th
Cir. 1996) (indigent inmates have no statutory or constitutional right to appointed
counsel for civil litigation); that the district court was not obligated to secure
Michael’s presence at the trial, Fruit v. Norris, 905 F.2d 1147, 1150 n.6 (8th Cir.



                                         -5-
1990); and that the Williamses’ remaining arguments lack merit and do not warrant
discussion.

      Accordingly, we affirm.
                     ______________________________




                                       -6-